DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to the amendment filed on August 27, 2021. Claims 1, 8, 15 are amended. Claims 3-4, 10-11, 17-18 canceled. Claims 21-26 newly amended.
Claims 1-2, 5-9, 12-16, and 19-26 are pending.

REASONS FOR ALLOWANCE
Claims 1-2, 5-9, 12-16, and 19-26 are allowed.  
The prior art of record, Lentini ‘597, Eydelman ‘051, Ellis ‘600, and Kim ‘895, fail to teach or fairly suggest, the limitation of select a transfer mode from a plurality of transfer modes to perform the transfer request based at least on the data size when compared to the first threshold and the second threshold, the selected transfer mode utilizing flow control and at least one remote direct memory access (RDMA) operation; and utilize the selected transfer mode to perform the transfer request, wherein; when the data size is greater than the first threshold and less than or equal to the second threshold: negotiate a size of a second circular buffer on the second computing node; Application No. 16/149,066Attorney Docket No. 404995-US-NPPage 2 of 14initialize a first circular buffer on the first computing node in accordance with the size of the second circular buffer; copy data associated with the transfer request to the first circular buffer; and send the data associated with the transfer request in one or more RDMA write record operations to the second circular buffer pointed to by a head pointer of the second circular buffer until all the data associated with the transfer request has been sent to the second computing node, wherein sending is paused when it is determined that the second circular buffer is full based at least on available space between the head pointer and a tail pointer 
After thoroughly reviewing the related prior art, the application has been deemed allowable because of the limitation of select a transfer mode from a plurality of transfer modes to perform the transfer request based at least on the data size when compared to the first threshold and the second threshold, the selected transfer mode utilizing flow control and at least one remote direct memory access (RDMA) operation; and utilize the selected transfer mode to perform the transfer request, wherein; when the data size is greater than the first threshold and less than or equal to the second threshold: negotiate a size of a second circular buffer on the second computing node; Application No. 16/149,066Attorney Docket No. 404995-US-NPPage 2 of 14initialize a first circular buffer on the first computing node in accordance with the size of the second circular buffer; copy data associated with the transfer request to the first circular buffer; and send the data associated with the transfer request in one or more RDMA write record operations to the second circular buffer pointed to by a head pointer of the second circular buffer until all the data associated with the transfer request has been sent to the second computing node, wherein sending is paused when it is determined that the second circular buffer is full based at least on available space between the head pointer and a tail pointer of the second circular buffer; when the data size is greater than the second threshold: receive a request to send the data stored in the first circular buffer; send a message to the second computing node identifying the first circular buffer and a local memory descriptor; receive an 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
CORRESPONDANCE INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA B HUQ whose telephone number is (571)270-3223. The examiner can normally be reached Monday - Friday: 8:30-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel L Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/FARZANA B HUQ/Primary Examiner, Art Unit 2455